                   Case 3:20-cr-02314-JLS Document 35 Filed 04/19/21 PageID.75 Page 1 of 1
                                        UNITED STATES DISTRICT COURT                                                                    PLEASE RECEIPT AND RETURN

          UNITED STATES OF Al\IBRICA                                           )           Case No:            20cr2314-JLS
                                                                               )
                                v.                                             )                                                                           ••       11

          MONIQUE LAURICE RILVERIA                                             )
                                                                                                                                                       )    I   "'\

                                                                               )                                                                       ., I     ~        .·.,.

                                     APPLICATION FOR WRIT OF HABEAS CORPUS
  The 1mdersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                 (-1) Ad Prosequendum                                            ( ) Ad T estificandum.
  Name of Detainee:        =M=o;;.;clll=·g..u=e;;..;Ri~
                                                     ·1-'-ve=r=ia;.;..__ _ _ _ _ _----'-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  Detained at (custodian): ASPC Penyville, Santa Maria Unit
  Detainee is:     a.)   (✓) charged in this district by:
                                ( ) Indictment            (✓) Information     ( ) Complaint
                                Charging Detainee With: PWID heroin and metham beta.mine
           or      b.)   ( ) a witness not otherwise available by ordinary process of the Court

  Detainee will: a.)     ( ) return to the custody of detaining facility upon termination of proce dings
         or      b.)     (.t) be retained in federal custody until fmal disposition of federal charges, as a sentence is
                         currently being served at the detaining facility
 The Court on March 19, 2021 (ECF no. 34), ordered the Government to writ the defendant over from state custody
 for prosecution in the underlying matter, case number 20-CR-2314-JLS.
                           '·   -
                                                                           UJ:;1~
                 ' '·i         ·
                                                        -Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                               __________
                                                        Printed Name & Phone no.: ..........................................................
                                                                                    619-546-6783

     B.
             '
                9~ : _ :; , ; :.,__
                          (✓ Acf Prosequend~
                                            "v : · ·_   Attorney of Record for: United States of America
                                               WRIT OF HABEAS CORPUS
                                                                () Ad Testificandum
  The above application is granted and the above-named custodian, as well as the United States Marshal for this district,
  is hereby ORDERED to produce the name detainee, on the date and time received above, and any further proceeding
  to be had in this cause, and at the conclusion of said proceedings to return said detainee to    e-named custodian.
   04/19/2021
  Date

  Please provide the following, if known:
     AKA(s) (if applicable):                                                                                       D Male                      0 Female
     Booking or Fed. Reg.#:          Inmate No. 347991                                                             DOB: 12/02/81
     Facility Address:
                                     ----------------
                                     2105 North Citrus Road                                                        Race: unknown
                                     Goodyear, AZ 85395                                                            FBI#: 504515LB4
     Facility Phone:                 (623) 853-0425
     Currently Incarcerated For:Dmg Paraphernalia Violation

                                                               RETURN OF SERVICE

Executed on:                          by:
                                                                                                                 (Signature)
Form Crim-48                                                                                                                                          Revised 7/25/ 14
